Citation Nr: 0034019
Decision Date: 12/29/00	Archive Date: 02/02/01

DOCKET NO. 99-19 257               DATE DEC 29, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Muskogee, Oklahoma

THE ISSUE

Whether the veteran is competent for Department of Veterans Affairs
purposes under the provisions of 38 C.F.R. 3.353.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from April 1980 to April 1981. This
matter comes before the Board of Veterans' Appeals (BVA or Board)
on appeal from a November

1998 rating decision of the Department of Veterans Affairs (VA)
Regional Office in Muskogee, Oklahoma (RO), in which it was found
that the veteran was incompetent to handle the disbursement of
funds.

FINDING OF FACT

The veteran has the mental capacity to manage his own affairs,
including the disbursement of funds, without limitation.

CONCLUSION OF LAW

The veteran is competent for VA purposes. 38 U.S.C.A. 501, 5107
(West 1991 & Supp. 1999); 38 C.F.R. 3.102, 3.353 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was granted service connection for schizophrenia in
June 1985, and is currently assigned a 100 percent disability
rating. In October 1993, without protest from the veteran, the RO
determined that the veteran was incompetent effective August 1993.
With the veteran's approval, his mother was appointed his legal
custodian for VA purposes. In May 1999 the veteran asserted that he
was competent to handle his own funds and requested
reconsideration.

At the outset, the Board finds that all relevant facts have been
properly and sufficiently developed and that no further assistance
to the veteran is required in order to comply with the duty to
assist him as mandated by current law. See Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475, 3(a), 114 Stat. 2096, 
     (2000) (to be codified as amended at 38 U.S.C 5102, 5103,
5103A).

2 -

Pursuant to the applicable provisions of veterans' benefits law, a
mentally incompetent person is one who, because of injury or
disease, lacks the mental capacity to contract or to manage his or
her own affairs, including disbursement of funds without
limitation. Unless the medical evidence is clear, convincing, and
leaves no doubt as to the person's incompetency, the rating agency
will make no determination of incompetency without a definite
expression regarding the question by the responsible medical
authorities. Determinations relative to incompetency should be
based upon all evidence of record and there should be a consistent
relationship between the percentage of disability, facts relating
to commitment or hospitalization and the holding of incompetency.
Where there is doubt as to whether the beneficiary is capable of
administering his or her funds such doubt will be resolved in favor
of competency. 38 C.F.R. 3.353(a),(c).

In conjunction with his request for reconsideration of his
competency, the veteran submitted statements from his therapist,
caseworker, treating psychiatrist, and legal custodian, all in
support of a finding of competency. The veteran's therapist (whose
letter appears to have a typographical error of date as it was
submitted in May 1998 and is dated May 1999), reported that she has
known the veteran for more than 8 years and is currently his
therapist. She stated that the veteran manages his illness well,
seeks assistance when necessary, and is constantly trying to
improve himself and handle life independently. She recommended that
the veteran be appointed the representative payee for his Social
Security Administration benefits as he knew how to manage his
financial matters as well as many others who did not have a long
term ental illness. The veteran's treating psychiatrist noted that
he had been caring professionally for the veteran since March 1998.
The psychiatrist stated that it was his "strong professional
opinion" that the veteran's psychiatric condition was stabilized
with reality testing intact and preserved intellectual capacity. He
strongly recommended that the veteran was capable of managing his
own financial affairs. The veteran's caseworker likewise noted that
in his 2 years of knowing the veteran, he found him responsible in
both personal matters and financial matters. He specifically noted
that the veteran kept close track of his spending And was somewhat
frugal in his spending habits. Moreover, he reported that the
veteran was selected to attend a training program in New York City
for 3 weeks and stayed

- 3 -

within the per diem allowance for meals and transportation and kept
accurate receipts of the monies he spent. He offered his opinion
that the veteran would do well to care for his financial needs if
given the opportunity.

While the VA examination report of September 1998 indicated that
the veteran was incompetent for VA purposes, the Board finds that
the VA examination report has been rebutted by the medical and lay
evidence to the contrary. The VA examiner noted that the veteran
had only a single psychiatric hospitalization in 1984, and was
taking prescribed medication. The veteran acknowledged that he did
not hear voices as long as he was compliant with medication. He
also acknowledged some delusional thoughts, but was fully oriented
with good hygiene and good memory on some things. The examiner
found that the veteran was delusional with loose associations of
thought, without further explanation or elaboration. He stated that
"under the circumstances" he would state that the veteran was
incompetent, yet he did not provide a basis for this determination.
He seemed to find the veteran's reasons for requesting competency,
including his mother's advanced age, and her approval of removing
the incompetency as inadequate. He reported an Axis I diagnosis of
paranoid type schizophrenia with an Axis V global assessment of
functioning (GAF) score of 40 to 45.

In September 1998, the veteran's legal custodian and mother
submitted a statement on the advice of the VA examiner. She stated
that she believed the veteran was competent to be responsible for
managing his own money. She noted that the veteran had been
responsible for paying some of his bills for the past year, and had
been his own rep payee for SSA benefits for the past two months.
She stated that the veteran had managed his money wisely before she
became his legal custodian, and she believed that he would do so
again, and should be given that opportunity. She noted that the
veteran was involved in a mental health program. and was continuing
to study his music.

In addition, the veteran, in his December notice of disagreement,
reported that he had been handling a portion of his VA benefits for
over 2 years, and had been managing all of his SSA benefits for 6
months. He stated that he had a checking

- 4 -

account and was responsible for a majority of bills, including
rent, telephone, gas, clothing, medical bills, groceries, and his
monthly allowance. He noted that he would not put his financial
freedom at risk by mismanaging his money, and has not ever taken
advantage of his good credit.

Thus, after reviewing the evidence of record, the Board concludes
that resolution of reasonable doubt in the veteran's favor requires
a finding that he his competent to manage his own affairs. While
the there is medical evidence to support a finding of incompetency,
the Board finds that there is also competent medical evidence to
support a finding of competency. The Board finds that the medical
opinions supporting competency are of more probative value in this
instance since they are supplied by the veteran's psychiatrist and
therapist, both of whom have had opportunities to observe the
veteran over an extended period of time. Moreover, while the
statements of the caseworker, veteran, and his mother are lay
assertions, and not competent medical evidence, they can certainly
be considered in the application of the doctrine of reasonable
doubt. See Sanders v. Brown, 9 Vet. App. 524, 529 (1996); Gilbert
v. Derwinski, 1 Vet. App. 49, 54 (1990). In addition, when there is
any doubt as to a beneficiary's capability of managing funds, the
law clearly favors a finding of competency. 38 C.F.R. 3.353(d).
Accordingly, the Board finds that resolution of reasonable doubt in
the veteran's favor warrants a finding that he is competent to
manage his affairs, including the disbursement of funds, without
limitation.

ORDER 

The veteran is competent for VA purposes; the appeal is granted.

Acting Veterans Law Judge 
Board of Veterans' Appeals

- 5 -




